DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/17/2020 was filed after the initial filing date of the application on 08/27/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 8-9 and 17-20 are objected to because of the following informalities:
Claim 8 line 2 and claim 17 line 2 “sequences each sequence” should read “sequences, each sequence”
Claim 9 line 2 and claim 18 line 2 “a plurality of predefined recovery mode segments is based” should read “a plurality of predefined recovery mode segments are based”
Claim 19 lines 3-4 “segments using” should read “segments; and using”
Claim 19 line 5 “thecurrent” should read “the current”
Claim 20 line 3
Claim 20 lines 4-5 “segments a processor” should read “segments; and a processor”
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 10 recite the limitations "the aircraft" in line 4 and line 5, respectively, “the current state” in lines 9-10 and line 11, respectively, “the predicted future state” in line 10 and line 11, respectively, “the recovery” in lines 10-11 and line 11, respectively, and “the projected trajectory” in line 12 and line 14, respectively.  There is insufficient antecedent basis for these limitations in the claims.
	Claims 2-9 and 11-18 are rejected based on rejected base claims 1 and 10
Regarding claims 2 and 11, the limitation “a mode 1 segment” in line 1 and line 2, respectively, renders the claim indefinite. It is unclear if the limitation is referring to the mode 1 segment recited in claim 1 and claim 10, respectively, or if it refers to a different mode 1 segment. Therefore, the claims are is indefinite.
Claims 2 and 11 recites the limitation "the first segment" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claims 3 and 12, the limitation “a mode 5 segment” in line 1 and line 2, respectively, renders the claim indefinite. It is unclear if the limitation is referring to the mode 5 segment recited in claim 1 and claim 10, respectively, or if it refers to a different mode 5 segment. Therefore, the claim is indefinite.
Claims 3 and 12 recites the limitation "the last segment" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claims 4-6 and 13-15, the limitation “a mode 1 segment” in line 2 and lines 2-3, respectively, and the limitation “a mode 5 segment” in line 2 and line 3, respectively, renders the claims indefinite. It is unclear if the limitation is referring to the mode 1 segment and mode 5 segment recited in claim 1 and claim 10, respectively, or if it refers to a different mode 1 segment and mode 5 segment. Therefore, the claim is indefinite.
Claims 8 and 17 recites the limitation "the execution" in line 3 and “the recovery sequence” in line 3
Claims 19 and 20 recites the limitation "the current state" in line 5 and line 6, respectively, “the aircraft” in line 5and line 6, respectively, “the predicted future state” in line 5 and line 6, respectively, “the recovery” in lines 5-6 and lines 6-7, respectively, and “the projected trajectory” in line 7 and line 8, respectively.  There is insufficient antecedent basis for these limitations in the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marty et al. (US 2009/0132103 A1).
Regarding claim 19, Marty discloses “A method of precomputing a projected recovery trajectory for an aircraft autopilot system (Par. [0019] lines 2-7 teaches simulating in advance the extrapolated lateral and vertical trajectories corresponding to the evasive maneuvers to be carried out on the appearance of a warning and to correlate these extrapolated trajectories with the presence of hazardous areas), comprising: providing a stored set of predefined recovery mode segments (Par. [0031] line 4 to Par. [0033] line 2 using a processor to generate at least one projected recovery trajectory (Par. [0031] lines 1-2 teaches at least one processing resource that calculates avoidance trajectories) based on thecurrent state of the aircraft and the predicted future state of the aircraft as it executes the recovery, where the processor concatenates selected ones of the predefined recovery mode segments into a sequence and uses that sequence to generate the projected trajectory (Par. [0019] lines 2-7 teaches simulating in advance the extrapolated lateral and vertical trajectories corresponding to the evasive maneuvers to be carried out on the appearance of a warning based on sampled points of the flight plan and to correlate these extrapolated trajectories with the presence of hazardous areas; and Par. [0135] lines 2-5 teaches when the aircraft is in flight the system, from a current position of the aircraft, generates the trajectory obtained from the instantaneous gradient of the aircraft)”.
Regarding claim 20, Marty discloses “An apparatus for precomputing a projected recovery trajectory for an aircraft autopilot system (Par. [0019] lines 2-7 teaches simulating in advance the extrapolated lateral and vertical trajectories corresponding to the evasive maneuvers to be carried out on the appearance of a warning and to correlate these extrapolated trajectories with the presence of hazardous areas), comprising: a computer-readable medium configured to a stored set of predefined recovery mode segments (Par. [0031] line 1 to Par. [0033] line 2 teaches a processing resource that calculates using a processor to generate at least one projected recovery trajectory (Par. [0031] lines 1-2 teaches at least one processing resource that calculates avoidance trajectories) based on the current state of the aircraft and the predicted future state of the aircraft as it executes the recovery, where the processor concatenates selected ones of the predefined recovery mode segments into a sequence and uses that sequence to generate the projected trajectory (Par. [0019] lines 2-7 teaches simulating in advance the extrapolated lateral and vertical trajectories corresponding to the evasive maneuvers to be carried out on the appearance of a warning based on sampled points of the flight plan and to correlate these extrapolated trajectories with the presence of hazardous areas; and Par. [0135] lines 2-5 teaches when the aircraft is in flight the system, from a current position of the aircraft, generates the trajectory obtained from the instantaneous gradient of the aircraft)”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Marty et al. (US 2009/0132103 A1) in view of Burcham, Jr. et al. (Manual Manipulation of Engine Throttles for Emergency Flight Control.
Regarding claim 1, Marty teaches “A method of precomputing a projected recovery trajectory for an aircraft autopilot system (Par. [0019] lines 2-7 teaches simulating in advance the extrapolated lateral and vertical trajectories corresponding to the evasive maneuvers to be carried out on the appearance of a warning and to correlate these extrapolated trajectories with the presence of hazardous areas), comprising: providing a stored set of predefined recovery mode segments (Par. [0031] line 4 to Par. [0033] line 2 teaches an avoidance profile established from the aircraft performance model that includes a lateral trajectory and a vertical trajectory), including: a mode 1 segment that models the aircraft coasting (Par. [0052] lines 2-7 teaches a first segment, formed by a first position representing the nose of the aircraft and a second position, represents the aircraft trajectory along its instantaneous heading and ground speed (i.e. coasting) and calculated over a fixed duration); a mode 2 segment that models the aircraft executing a nose high recovery (Par. [0052] lines 8-16 teaches a second part of the trajectory represents the curve of the trajectory that corresponds to the path followed for a fixed determined pull-up (nose high) duration necessary for the aircraft to be in a climb situation, and third segment that represents the climb trend of the aircraft with constant heading for a fixed duration that takes the instantaneous aircraft speed into consideration); a mode 5 segment that models the aircraft executing a terrain avoidance recovery (Par. [0050] lines 1-2 teaches a vertical trajectory extrapolated for avoiding terrain; and Par. [0106] lines 1-4 teaches the system generates lateral and vertical trajectories ; using a processor to generate at least one projected recovery trajectory (Par. [0031] lines 1-2 teaches at least one processing resource that calculates avoidance trajectories) based on the current state of the aircraft and the predicted future state of the aircraft as it executes the recovery, where the processor concatenates selected ones of the predefined recovery mode segments into a sequence and uses that sequence to generate the projected trajectory (Par. [0019] lines 2-7 teaches simulating in advance the extrapolated lateral and vertical trajectories corresponding to the evasive maneuvers to be carried out on the appearance of a warning based on sampled points of the flight plan and to correlate these extrapolated trajectories with the presence of hazardous areas; and Par. [0135] lines 2-5 teaches when the aircraft is in flight the system, from a current position of the aircraft, generates the trajectory obtained from the instantaneous gradient of the aircraft)”, however Marty does not explicitly teach “a mode 3 segment that models the aircraft executing a nose low recovery; a mode 4 segment that models the aircraft executing a throttle only recovery”.
	From the same field of endeavor, Burcham, Jr. teaches “a mode 3 segment that models the aircraft executing a nose low recovery (Pg. 31 Phugoid Damping par. 6 lines 1-5 teaches a simple phugoid damping method where if the aircraft nose is coming up to slightly reduce thrust (i.e. perform a nose low recovery segment), and if the nose is dropping to slightly increase the thrust (i.e. perform a nose high recovery segment); a mode 4 segment that models the aircraft executing a throttle only recovery (Pg. 1 Abstract lines 1-2 teaches emergency flight control using only engine thrust (throttle))”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of Marty to incorporate the teaches of Burcham, Jr. to include in the stored set of predefined recovery mode segments taught by Marty a nose low recovery segment and a throttle only recovery segment as taught by Burcham, Jr.
	The motivation for doing so would be to damp unwanted phugoid oscillations and keep the airspeed near trim airspeed (Burcham, Jr., Pg. 6 Phugoid par. 1 lines 6-7).
Regarding claim 2, the combination of Marty and Burcham, Jr. teaches all the limitations of claim 1 above, and further teaches “wherein the processor selects a mode 1 segment as the first segment in the sequence to generate the projected trajectory (Marty, Par. [0052] lines 2-7 teaches a first segment, formed by a first position representing the nose of the aircraft and a second position, represents the aircraft trajectory along its instantaneous heading and ground speed (i.e. coasting) and calculated over a fixed duration) (Burcham, Jr., Pg. 28 Immediate Actions par. 1 lines 3-4 teaches the first requirement is to level the wings and establish constant altitude and heading flight (i.e. coasting))”.
	Additionally, the order in which various aircraft maneuvers are performed is dependent on the current environmental situation as well as the capabilities of the aircraft itself (Marty, Par. [0088] lines 1-4 teaches the extrapolations of the avoidance trajectory of the 
Regarding claim 3, the combination of Marty and Burcham, Jr. teaches all the limitations of claim 1 above, and further teaches “wherein the processor selects a mode 5 segment as the last segment in the sequence to generate the projected trajectory (Marty, Par. [0052] lines 8-16 teaches a second part of the trajectory represents the curve of the trajectory that corresponds to the path followed for a fixed determined pull-up (nose high) duration necessary for the aircraft to be in a climb situation, and third segment that represents the climb trend of the aircraft (terrain avoidance segment) with constant heading for a fixed duration that takes the instantaneous aircraft speed into consideration; and Par. [0062] lines 1-4 teaches the system generates a set of extrapolated vertical and lateral 
	Additionally, the order in which various aircraft maneuvers are performed is dependent on the current environmental situation as well as the capabilities of the aircraft itself (Marty, Par. [0088] lines 1-4 teaches the extrapolations of the avoidance trajectory of the aircraft depend on the performance conditions specific to the aircraft obtained from a performance model of the system; and Par. [0090] lines 1-6 teaches the system comprising a performance model of the aircraft, one or more database(s) comprising topological, obstacle and weather information, the flight management system delivering the flight plan, a computer generating the trajectory from the flight plan and a sampling pitch). Thus it would have been obvious to one of ordinary skill in the art to perform the predetermined recovery mode segments taught by the combination of Marty and Burcham, Jr. in a specific order that is appropriate for the current environmental situation and the aircraft performance model in order to carry out evasive maneuvers on the appearance of a warning for hazardous areas (Marty, Par. [0019] lines 4-7).
Regarding claim 4, the combination of Marty and Burcham, Jr. teaches all the limitations of claim 1 above, and further teaches “wherein the processor selectively concatenates one or more of modes 2, 3 and 4 and places them between a mode 1 segment and a mode 5 segment (Marty, Par. [0052] lines 2-16 teaches a first segment, formed by a first position representing the nose of the aircraft and a second position, represents the aircraft trajectory along its instantaneous 
	Additionally, the order in which various aircraft maneuvers are performed is dependent on the current environmental situation as well as the capabilities of the aircraft itself (Marty, Par. [0088] lines 1-4 teaches the extrapolations of the avoidance trajectory of the aircraft depend on the performance conditions specific to the aircraft obtained from a performance model of the system; and Par. [0090] lines 1-6 teaches the system comprising a performance model of the aircraft, one or more database(s) comprising topological, obstacle and weather information, the flight management system delivering the flight plan, a computer generating the trajectory from the flight plan and a sampling pitch). Thus it would have been obvious to one of ordinary skill in the art to perform the predetermined recovery mode segments taught by the combination of Marty and Burcham, Jr. in a specific order that is appropriate for the current environmental situation and the aircraft performance model in order to carry out evasive maneuvers 
Regarding claim 5, the combination of Marty and Burcham, Jr. teaches all the limitations of claim 1 above, and further teaches “wherein the processor selectively concatenates one or more of modes 2 and 3 and places them between a mode 1 segment and a mode 5 segment (Marty, Par. [0052] lines 2-16 teaches a first segment, formed by a first position representing the nose of the aircraft and a second position, represents the aircraft trajectory along its instantaneous heading and ground speed (i.e. coasting) and calculated over a fixed duration, a second part of the trajectory that represents the curve of the trajectory that corresponds to the path followed for a fixed determined pull-up (nose high) duration necessary for the aircraft to be in a climb situation, and a third segment that represents the climb trend of the aircraft (terrain avoidance segment) with constant heading for a fixed duration that takes the instantaneous aircraft speed into consideration; and Par. [0062] lines 1-4 teaches the system generates a set of extrapolated vertical and lateral trajectories and then correlates them with data obtained from terrain or obstacle databases)”.
	Additionally, the order in which various aircraft maneuvers are performed is dependent on the current environmental situation as well as the capabilities of the aircraft itself (Marty, Par. [0088] lines 1-4 teaches the extrapolations of the avoidance trajectory of the aircraft depend on the performance conditions specific to the aircraft obtained from a performance model of the system; and Par. [0090] lines 
Regarding claim 6, the combination of Marty and Burcham, Jr. teaches all the limitations of claim 1 above, and further teaches “wherein the processor selectively concatenates one or more of modes 2 and 4 and places them between a mode 1 segment and a mode 5 segment (Marty, Par. [0052] lines 2-16 teaches a first segment, formed by a first position representing the nose of the aircraft and a second position, represents the aircraft trajectory along its instantaneous heading and ground speed (i.e. coasting) and calculated over a fixed duration, a second part of the trajectory that represents the curve of the trajectory that corresponds to the path followed for a fixed determined pull-up (nose high) duration necessary for the aircraft to be in a climb situation, and a third segment that represents the climb trend of the aircraft (terrain avoidance segment) with constant heading for a fixed duration that takes the instantaneous aircraft speed into consideration; and Par. [0062] lines 1-4 teaches the system 
	Additionally, the order in which various aircraft maneuvers are performed is dependent on the current environmental situation as well as the capabilities of the aircraft itself (Marty, Par. [0088] lines 1-4 teaches the extrapolations of the avoidance trajectory of the aircraft depend on the performance conditions specific to the aircraft obtained from a performance model of the system; and Par. [0090] lines 1-6 teaches the system comprising a performance model of the aircraft, one or more database(s) comprising topological, obstacle and weather information, the flight management system delivering the flight plan, a computer generating the trajectory from the flight plan and a sampling pitch). Thus it would have been obvious to one of ordinary skill in the art to perform the predetermined recovery mode segments taught by the combination of Marty and Burcham, Jr. in a specific order that is appropriate for the current environmental situation and the aircraft performance model in order to carry out evasive maneuvers on the appearance of a warning for hazardous areas (Marty, Par. [0019] lines 4-7).
Regarding claim 7, the combination of Marty and Burcham, Jr. teaches all the limitations of claim 1 above, and further teaches “wherein the processor iteratively generates a plurality of projected trajectories each having a plurality of sequences (Marty, Par. [0019] lines 2-10 and Par. [0021] lines 1-5 teaches simulating the extrapolated lateral and vertical trajectories corresponding to 
Regarding claim 8, the combination of Marty and Burcham, Jr. teaches all the limitations of claim 1 above, and further teaches “wherein the processor iteratively generates a plurality of sequences each sequence being calculated relative to a different predicted future state of the aircraft during the execution of the recovery sequence (Marty, Par. [0052] lines 1-18 and Par. [0058] lines 1-4 teaches the calculated vertical trajectory sequences including a first segment formed by a first position representing the nose of the aircraft and a second position (i.e. future state), representing the trajectory of the aircraft along its instantaneous heading and ground 
Regarding claim 9, the combination of Marty and Burcham, Jr. teaches all the limitations of claim 1 above, and further teaches “wherein a plurality of predefined recovery mode segments is based on plural different types of hazards each modeled using common schema (Marty, Par. [0087] line 1 to Par. [0088] line 4 teaches an envelope that defines a safety margin which enables an aircraft to undertake a corrective avoidance maneuver during a determined time and the prediction of any envelope crossing by the aircraft consists in collecting the points of the extrapolated trajectories from which the envelope is crossed, where the extrapolations of the aircraft avoidance trajectory depend on the performance conditions specific to the aircraft obtained from a performance model of the system (common schema); and Par. [0090] lines 1-6 teaches the system comprises a performance model of the aircraft, one or more database(s) comprising 
Regarding claim 10, Marty teaches “An apparatus for precomputing a projected recovery trajectory for an aircraft autopilot system (Par. [0019] lines 2-7 teaches simulating in advance the extrapolated lateral and vertical trajectories corresponding to the evasive maneuvers to be carried out on the appearance of a warning and to correlate these extrapolated trajectories with the presence of hazardous areas), comprising: a computer-readable medium configured to store a set of predefined recovery mode segments (Par. [0031] line 1 to Par. [0033] line 2 teaches a processing resource that calculates avoidance trajectories according to an avoidance profile established from the aircraft performance model that includes a lateral trajectory and a vertical trajectory), including: a mode 1 segment that models the aircraft coasting (Par. [0052] lines 2-7 teaches a first segment, formed by a first position representing the nose of the aircraft and a second position, represents the aircraft trajectory along its instantaneous heading and ground speed (i.e. coasting) and calculated over a fixed duration); a mode 2 segment that models the aircraft executing a nose high recovery (Par. [0052] lines 8-16 teaches a second part of the trajectory represents the curve of the trajectory that corresponds to the path followed for a fixed determined pull-up (nose high) duration necessary for the aircraft to be in a climb situation, and third segment that represents the climb trend of the ; a mode 5 segment that models the aircraft executing a terrain avoidance recovery (Par. [0050] lines 1-2 teaches a vertical trajectory extrapolated for avoiding terrain; and Par. [0106] lines 1-4 teaches the system generates lateral and vertical trajectories (segments) and correlating them with the terrain and obstacle database); a processor programmed to generate at least one projected recovery trajectory (Par. [0031] lines 1-2 teaches at least one processing resource that calculates avoidance trajectories) based on the current state of the aircraft, and the predicted future state of the aircraft as it executes the recovery, where the processor is programmed to access said computer-readable medium and to concatenate selected ones of the predefined recovery mode segments into a sequence and uses that sequence to generate the projected trajectory (Par. [0019] lines 2-7 teaches simulating in advance the extrapolated lateral and vertical trajectories corresponding to the evasive maneuvers to be carried out on the appearance of a warning based on sampled points of the flight plan and to correlate these extrapolated trajectories with the presence of hazardous areas; and Par. [0135] lines 2-5 teaches when the aircraft is in flight the system, from a current position of the aircraft, generates the trajectory obtained from the instantaneous gradient of the aircraft)”, however Marty does not explicitly teach “a mode 3 segment that models the aircraft executing a nose low recovery; a mode 4 segment that models the aircraft executing a throttle only recovery”.
a mode 3 segment that models the aircraft executing a nose low recovery (Pg. 31 Phugoid Damping par. 6 lines 1-5 teaches a simple phugoid damping method where if the aircraft nose is coming up to slightly reduce thrust (i.e. perform a nose low recovery segment), and if the nose is dropping to slightly increase the thrust (i.e. perform a nose high recovery segment); a mode 4 segment that models the aircraft executing a throttle only recovery (Pg. 1 Abstract lines 1-2 teaches emergency flight control using only engine thrust (throttle))”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of Marty to incorporate the teaches of Burcham, Jr. to include in the stored set of predefined recovery mode segments taught by Marty a nose low recovery segment and a throttle only recovery segment as taught by Burcham, Jr.
	The motivation for doing so would be to damp unwanted phugoid oscillations and keep the airspeed near trim airspeed (Burcham, Jr., Pg. 6 Phugoid par. 1 lines 6-7).
Regarding claim 11, the combination of Marty and Burcham, Jr. teaches all the limitations of claim 10 above, and further teaches “wherein the processor is programmed to select a mode 1 segment as the first segment in the sequence to generate the projected trajectory (Marty, Par. [0052] lines 2-7 teaches a first segment, formed by a first position representing the nose of the aircraft and a second position, represents the aircraft trajectory along its instantaneous heading and ground speed (i.e. coasting) and calculated over a fixed 
	Additionally, the order in which various aircraft maneuvers are performed is dependent on the current environmental situation as well as the capabilities of the aircraft itself (Marty, Par. [0088] lines 1-4 teaches the extrapolations of the avoidance trajectory of the aircraft depend on the performance conditions specific to the aircraft obtained from a performance model of the system; and Par. [0090] lines 1-6 teaches the system comprising a performance model of the aircraft, one or more database(s) comprising topological, obstacle and weather information, the flight management system delivering the flight plan, a computer generating the trajectory from the flight plan and a sampling pitch). Thus it would have been obvious to one of ordinary skill in the art to perform the predetermined recovery mode segments taught by the combination of Marty and Burcham, Jr. in a specific order that is appropriate for the current environmental situation and the aircraft performance model in order to carry out evasive maneuvers on the appearance of a warning for hazardous areas (Marty, Par. [0019] lines 4-7).
Regarding claim 12, the combination of Marty and Burcham, Jr. teaches all the limitations of claim 10 above, and further teaches “wherein the processor is programmed to select a mode 5 segment as the last segment in the sequence to generate the projected trajectory (Marty, Par. [0052] lines 8-16 teaches a second part of the trajectory represents the curve of the trajectory that corresponds to the path 
	Additionally, the order in which various aircraft maneuvers are performed is dependent on the current environmental situation as well as the capabilities of the aircraft itself (Marty, Par. [0088] lines 1-4 teaches the extrapolations of the avoidance trajectory of the aircraft depend on the performance conditions specific to the aircraft obtained from a performance model of the system; and Par. [0090] lines 1-6 teaches the system comprising a performance model of the aircraft, one or more database(s) comprising topological, obstacle and weather information, the flight management system delivering the flight plan, a computer generating the trajectory from the flight plan and a sampling pitch). Thus it would have been obvious to one of ordinary skill in the art to perform the predetermined recovery mode segments taught by the combination of Marty and Burcham, Jr. in a specific order that is appropriate for the current environmental situation and the aircraft performance model in order to carry out evasive maneuvers on the appearance of a warning for hazardous areas (Marty, Par. [0019] lines 4-7).
Regarding claim 13, the combination of Marty and Burcham, Jr. teaches all the limitations of claim 10 above, and further teaches “wherein the processor is programmed to selectively concatenate one or more of modes 2, 3 and 4 and places them between a mode 1 segment and a mode 5 segment (Marty, Par. [0052] lines 2-16 teaches a first segment, formed by a first position representing the nose of the aircraft and a second position, represents the aircraft trajectory along its instantaneous heading and ground speed (i.e. coasting) and calculated over a fixed duration, a second part of the trajectory that represents the curve of the trajectory that corresponds to the path followed for a fixed determined pull-up (nose high) duration necessary for the aircraft to be in a climb situation, and a third segment that represents the climb trend of the aircraft (terrain avoidance segment) with constant heading for a fixed duration that takes the instantaneous aircraft speed into consideration; and Par. [0062] lines 1-4 teaches the system generates a set of extrapolated vertical and lateral trajectories and then correlates them with data obtained from terrain or obstacle databases)”.
	Additionally, the order in which various aircraft maneuvers are performed is dependent on the current environmental situation as well as the capabilities of the aircraft itself (Marty, Par. [0088] lines 1-4 teaches the extrapolations of the avoidance trajectory of the aircraft depend on the performance conditions specific to the aircraft obtained from a performance model of the system; and Par. [0090] lines 1-6 teaches the system comprising a performance model of the aircraft, one or more database(s) comprising topological, obstacle and weather 
Regarding claim 14, the combination of Marty and Burcham, Jr. teaches all the limitations of claim 10 above, and further teaches “wherein the processor is programmed to selectively concatenate one or more of modes 2 and 3 and places them between a mode 1 segment and a mode 5 segment (Marty, Par. [0052] lines 2-16 teaches a first segment, formed by a first position representing the nose of the aircraft and a second position, represents the aircraft trajectory along its instantaneous heading and ground speed (i.e. coasting) and calculated over a fixed duration, a second part of the trajectory that represents the curve of the trajectory that corresponds to the path followed for a fixed determined pull-up (nose high) duration necessary for the aircraft to be in a climb situation, and a third segment that represents the climb trend of the aircraft (terrain avoidance segment) with constant heading for a fixed duration that takes the instantaneous aircraft speed into consideration; and Par. [0062] lines 1-4 teaches the system generates a set of extrapolated vertical and 
	Additionally, the order in which various aircraft maneuvers are performed is dependent on the current environmental situation as well as the capabilities of the aircraft itself (Marty, Par. [0088] lines 1-4 teaches the extrapolations of the avoidance trajectory of the aircraft depend on the performance conditions specific to the aircraft obtained from a performance model of the system; and Par. [0090] lines 1-6 teaches the system comprising a performance model of the aircraft, one or more database(s) comprising topological, obstacle and weather information, the flight management system delivering the flight plan, a computer generating the trajectory from the flight plan and a sampling pitch). Thus it would have been obvious to one of ordinary skill in the art to perform the predetermined recovery mode segments taught by the combination of Marty and Burcham, Jr. in a specific order that is appropriate for the current environmental situation and the aircraft performance model in order to carry out evasive maneuvers on the appearance of a warning for hazardous areas (Marty, Par. [0019] lines 4-7).
Regarding claim 15, the combination of Marty and Burcham, Jr. teaches all the limitations of claim 10 above, and further teaches “wherein the processor is programmed to selectively concatenate one or more of modes 2 and 4 and places them between a mode 1 segment and a mode 5 segment (Marty, Par. [0052] lines 2-16 teaches a first segment, formed by a first position representing the nose of the aircraft and a second position, represents the aircraft trajectory along its 
	Additionally, the order in which various aircraft maneuvers are performed is dependent on the current environmental situation as well as the capabilities of the aircraft itself (Marty, Par. [0088] lines 1-4 teaches the extrapolations of the avoidance trajectory of the aircraft depend on the performance conditions specific to the aircraft obtained from a performance model of the system; and Par. [0090] lines 1-6 teaches the system comprising a performance model of the aircraft, one or more database(s) comprising topological, obstacle and weather information, the flight management system delivering the flight plan, a computer generating the trajectory from the flight plan and a sampling pitch). Thus it would have been obvious to one of ordinary skill in the art to perform the predetermined recovery mode segments taught by the combination of Marty and Burcham, Jr. in a specific order that is appropriate for the current environmental situation and the aircraft performance model in order to carry out evasive maneuvers 
Regarding claim 16, the combination of Marty and Burcham, Jr. teaches all the limitations of claim 10 above, and further teaches “wherein the processor iteratively generates a plurality of sequences used to generate a plurality of projected trajectories (Marty, Par. [0019] lines 2-10 and Par. [0021] lines 1-5 teaches simulating the extrapolated lateral and vertical trajectories corresponding to evasive maneuvers where the simulation relies on creation of a 5D trajectory generated from the flight plan comprising the trajectory to be followed, the sampling pitch and passage setpoints at sampled points, the sampling of the flight plan being chosen by the crew or imposed by the system (i.e. generates a plurality of trajectories at sampled points of a projected flight path); Par. [0052] lines 1-18 and Par. [0058] lines 1-4 teaches the calculated vertical trajectory sequences including a first segment, a second part, and a third segment and the calculated lateral trajectory sequences calculated according to initial navigation conditions at the aircraft position and a theoretical lateral avoidance capacity of the aircraft; and Par. [0062] line 1 to Par. [0064] line 2 teaches generating a set of extrapolated vertical and lateral trajectories and correlate them with terrain and obstacle data as well as correlate them with weather data (generate a plurality of trajectories with a plurality of sequences))”.
Regarding claim 17, the combination of Marty and Burcham, Jr. teaches all the limitations of claim 10 above, and further teaches wherein the processor iteratively generates a plurality of sequences each sequence being calculated relative to a different predicted future state of the aircraft during the execution of the recovery sequence (Marty, Par. [0052] lines 1-18 and Par. [0058] lines 1-4 teaches the calculated vertical trajectory sequences including a first segment formed by a first position representing the nose of the aircraft and a second position (i.e. future state), representing the trajectory of the aircraft along its instantaneous heading and ground speed, a second part of the trajectory representing the curve of the trajectory making it possible to fly the aircraft from the second position to a third position (i.e. future state), representing the path followed that is necessary for the aircraft to be in a climb situation, and a third segment that represents the climb trend of the aircraft by taking into consideration the instantaneous speed of the aircraft and begins from the third start-of-climb position and ends at the last calculated position (i.e. future state) of the trajectory; and Par. [0056] lines 1-6 teaches the system using the vertical trajectory profile by considering a set (plurality) of points of the scheduled trajectory (i.e. generates a plurality of sequences for a set of points of the scheduled trajectory))”.
Regarding claim 18, the combination of Marty and Burcham, Jr. teaches all the limitations of claim 10 above, and further teaches “wherein a plurality of predefined recovery mode segments is based on plural different types of hazards each modeled using common schema (Marty, Par. [0087] line 1 to Par. [0088] line 4 teaches an envelope that defines a safety margin which enables an aircraft to undertake a .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Meunier et al. (US 2010/0042273 A1) teaches a system that accompanies the terrain alarms of TAWS type indicating to the pilot that they have passed the limit point of success of a standard vertical avoidance maneuver, indications of free-travel distances in azimuth sectors suited to a clearance maneuver and one or more recommended relief avoidance maneuvers both lateral and vertical, and the system is based on a priori knowledge of the trajectories corresponding to the standard vehicle terrain avoidance maneuvers and on the forecasting of the trajectory followed by an aircraft made on the basis of the characteristics 
Nikolajevic et al. (US 2016/0225269 A1) teaches a helicopter safety system that at any instant generates a three-dimensional envelope of fallback paths for the helicopter, the envelope being obtained by calculating a set of positions that can be reached by the helicopter during a predetermined flight duration, the computer having parameters previously set with data relating to the flight capabilities of the helicopter and including at least the capabilities of node-down and/or nose-up maneuvers

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE M FITZHARRIS whose telephone number is (469)295-9147.  The examiner can normally be reached on 7:30 am - 6:00 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.M.F./Examiner, Art Unit 3665                                                                                                                                                                                                        


/CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665